Citation Nr: 1534064	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected low back disability and/or fracture of the right third and fourth metacarpals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1979.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the claim in February 2013 in order to obtain an opinion as to whether the Veteran's acquired psychiatric disorder was caused or aggravated by her low back disability and/or fracture of the right third and fourth metacarpals.  In order to develop such an opinion, the Veteran underwent another VA psychiatric examination in April 2013, and the examiner provided the requested opinion.  The claim was readjudicated in an April 2013 Supplemental Statement of the Case.  As a result, there has been substantial compliance with the remand directives, and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as dysthymia and anxiety disorder, NOS, is related to active duty service. 


CONCLUSION OF LAW

The criteria for service connection for dysthymia and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that that the Veteran's primary contention has been that she currently suffers from an acquired psychiatric disorder due to certain events that occurred during active duty.  Indeed, while the claim was developed to also address the theory of secondary service connection, the Veteran has indicated (as recently as May 2013), that her psychiatric disorder is not related to either her back or hand disabilities.  

The Veteran has described several traumatic events during service.  As summarized in the August 2009 VA examination for PTSD, the first in-service occurrence identified by the Veteran was undergoing an abortion.  The Veteran discussed the abortion and her fears when she began bleeding excessively several hours after the procedure.  The Veteran stated she thought she was going to die.  

The next in-service occurrence identified by the Veteran was harassment by her sergeant.  While talking about the remoteness of her new duty station in Alaska, the sergeant allegedly approached the Veteran, grabbed her face, and kissed her.  The Veteran indicated such interaction was unwanted, and she reported the incident.  However, she did not pursue formal complaint procedures and eventually dropped the charges.  

The Veteran has also described an incident in which she was off-base with a friend, and they returned to their hotel room, accompanied by two men.  The Veteran stated that she tried to stop the advances of one of the men, but she was unsuccessful.  She stated she ran into the bathroom, and the man followed her, breaking the door.  The man left, but the Veteran reported feeling intense fear during the incident.

Although service treatment records are absent specific psychiatric treatment related to any of the in-service incidents identified by the Veteran, there was a psychiatric evaluation performed in conjunction with the Veteran's request for discharge based on hardship.  The Veteran identified anxiety and emotional strain based on three factors.  First, she was having significant difficulty complying with Air Force weight standards.  Second, her infant son had severe medical problems, requiring daily medications.  Third, her husband was apprehended and punished for involvement with drugs.  As a result, the Veteran identified a severe degree of marital discord and difficulty securing dependable childcare.  

A May 1979 psychiatric evaluation showed the Veteran appeared sad, tired, and depressed.  She was diagnosed with situational adjustment reaction of adult life, which was described as transient and resolving.  The examiner indicated that there was no diagnosed psychiatric disease, as there was no evidence of ongoing psychosis or neurosis and no diagnosis of a character or behavior disorder.  However, the examiner stated that the Veteran's circumstances would likely result in a decrease in job performance and poor adaption to the military.  

The Veteran's request for a discharge based on hardship was approved in August 1979.  

After separation, the Veteran received mental health treatment.  February 2003 VA mental health records specifically discuss the Veteran's decision to have an abortion during active service.  She indicated continued feelings of self-doubt and guilt related to the event.  She discussed how the mental instability of the baby's father contributed to her decision to have an abortion, but she reported continually struggling with the decision.

Furthermore, April 2005 VA mental health treatment notes show the Veteran discussed the sexual harassment she experienced at the hand of her superior officer, which included an "intrusive kiss."  The note indicates that the Veteran "opted not to pursue the issue," but she did indicate feelings of regret with not following through with a formal charge.  She stated the supervisor was later charged by others.  

Also in April 2005, the Veteran submitted a statement from her friend "J.A."  J.A. described conversations she had with the Veteran, discussing the Veteran's abortion.  She stated that the Veteran reported being harassed by the baby's father before and after the abortion took place.  The Veteran also indicated her fear when she had unexpected bleeding requiring medical attention.  J.A. indicated the Veteran did not leave her home until it was time to return to base.  

In May 2007, the Veteran was afforded a VA psychiatric examination.  In describing her military history, the Veteran discussed physical injuries, having an abortion in 1977, and being sexually assaulted by her NCO.  Ultimately, the Veteran was diagnosed with mixed anxiety depressive disorder and overeating affecting obesity.  The examiner provided an opinion regarding secondary service connection only, not direct service connection.  The examiner stated that the Veteran's anxiety and depression was not caused by her service-connected back disability or the specific back injury during service.  The examiner stated the Veteran's depression and anxiety was instead due to concerns about her marital relationship, the future, and work.  The examiner also stated that the Veteran did not "tie any aspect of current mental health functioning to any service-related medical condition."  

Therefore, regardless of the examiner's conclusion regarding a secondary theory of entitlement, in terms of direct service connection, the examiner failed to consider any of the Veteran's in-service assaults or other traumatic experiences during service.  Consequently, the examiner did not offer an opinion on whether the Veteran's depression and anxiety was caused or aggravated by service.  Instead, the examiner seems to emphasize that the Veteran herself did not link her current psychiatric disorder to a medical condition.  In this regard, the Veteran is indeed competent to describe symptoms she experienced, whether in service or during the years since discharge, based on her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the Board assigns little probative value to the May 2007 VA examination in terms of addressing entitlement to service connection for an acquired psychiatric disorder on a direct basis.

Next, in November 2007 mental health treatment, the Veteran discussed experiencing verbal and sexual harassment by her NCO, to include being kissed against her wishes.  The Veteran stated that the NCO told her that there would be "more of that in Alaska" (her new duty station).  The Veteran expressed guilt for not pursuing formal charges because the NCO made other remarks to other female veterans.  Thereafter, the Veteran participated in a group counselling session on common experiences and problems in response to sexual trauma.  
As noted, in August 2009, the Veteran underwent a VA psychiatric examination.  The examiner was asked to evaluate the Veteran, to include consideration of a possible diagnosis of PTSD.  However, the examiner indicated the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran was diagnosed with dysthymia and anxiety disorder.  Specifically, the examiner discussed the three in-service events and concluded that only the third incident met Criterion A for PTSD.  The examiner explained that the incident in the hotel room reflected actual perceived threat of danger by the Veteran.  However, the examiner found that the Veteran's symptoms, in terms of clinical frequency, did not establish a diagnosis of PTSD. 

Nonetheless, the examiner stated that the Veteran had a "long history of mental health treatment," noting that most of the Veteran's VA treatment had been focused on resentment and emotional reactivity to stressors in her family life both as a child and as an adult.  However, the examiner also stated that the Veteran's military experiences may have exacerbated some of the Veteran's symptoms.  The examiner explained that the Veteran's social functioning was "mildly to moderately impacted related specifically to her military experiences."  Not only did the examiner discuss the Veteran's in-service abortion, but the examiner specifically concluded that the Veteran feels very uncomfortable and on guard with males, which was due to situations from her childhood, but also due to her experiences in the military.

Indeed, the Veteran has provided many statements describing her difficulty interacting with men, and her reports were documented in continuous mental health treatment with VA.

Moreover, the Board notes that the Veteran's personnel file was associated with the claims file.  It contains only two performance evaluations.  In the first evaluation, signed by the individual accused of harassing and assaulting the Veteran, she was heavily criticized.  She was described as being indifferent toward supervisors, duties, and military life in general.  The report states that her shortcomings were brought to her attention on "several occasions through counseling," but that she had not displayed significant improvement.  Yet, the next evaluation, and one that did not involve her alleged harasser, showed the Veteran was praised for her strong performance as a manual data technician.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed acquired psychiatric disorder is related to active duty service.

The Board is aware that the August 2009 VA medical opinion does not explicitly state that it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused or aggravated by active service.  However, the examiner's opinion indicates that the Veteran's military service contributed to her current symptomology.  Indeed, even acknowledging the Veteran's apparent childhood traumas, the examiner found that the Veteran's psychiatric disorder was specifically impacted by her military experiences.

In short, the Board cannot make a medical determination as to whether the Veteran's acquired psychiatric disorder first manifested during her period of service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  It must, however, presume that she was sound at entry into service and the only medical opinion of record indicates that the Veteran's acquired psychiatric disorder was related, in some degree, to her active service.  Therefore, entitlement to service connection for an acquired psychiatric is warranted.
 
It follows that such a favorable outcome based on a direct theory of service connection renders moot any discussion of the alternative theory of secondary service connection. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for dysthymia and anxiety disorder, NOS, is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


